NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  ANN-CATRINE LILLQVIST, Petitioner,

                                        v.

 THE HONORABLE GEOFFREY FISH, Judge of the SUPERIOR COURT
  OF THE STATE OF ARIZONA, in and for the County of MARICOPA,
                       Respondent Judge,

            ALEXANDER F. BRIGHAM, Real Party in Interest.

                             No. 1 CA-SA 17-0270
                               FILED 12-21-2017


 Petition for Special Action from the Superior Court in Maricopa County
                            No. FC 2013-006119
                  The Honorable Geoffrey H. Fish, Judge

  JURISDICTION ACCEPTED IN PART AND DECLINED IN PART;
                RELIEF GRANTED IN PART


                                   COUNSEL

Dickinson Wright PLLC, Phoenix
By Leonce A. Richard, III
Counsel for Petitioner

The Cavanagh Law Firm, P.A., Phoenix
By Christina S. Hamilton
Counsel for Real Party in Interest
                  LILLQVIST v. HON. FISH/BRIGHAM
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Peter B. Swann joined.


W I N T H R O P, Judge:

¶1             Petitioner, Ann-Catrine Lillqvist (“Wife”), filed a petition for
special action challenging the family court’s order of contempt for her
failure to comply with the Property Settlement Agreement (“PSA”) by not
signing over to Alexander Brigham (“Husband”) a disputed annuity and a
quit claim deed of the Maine residence. Wife also challenged the court’s
award of attorneys’ fees to Husband. For the following reasons, we accept
jurisdiction concerning the contempt finding of the annuity, but deny relief;
accept jurisdiction concerning the contempt finding for the Maine residence
and grant relief; and decline jurisdiction concerning the issue of attorneys’
fees.

                 FACTS AND PROCEDURAL HISTORY

¶2            In September 2014, the parties entered a Rule 69 settlement
agreement, evidenced by a PSA, and enlisted their former attorney to help
allocate and move the marital assets per that agreement. The trial court
entered a decree of dissolution of a non-covenant marriage between the
parties’ in January 2015. In its decree, the court found: “[t]he parties’
Property Settlement Agreement dated the 9th day of December 2014, is
approved and incorporated herein . . . but is specifically not merged herein
and shall survive as an independent contract between the parties. The
parties are ordered to comply with the terms of the Property Settlement
Agreement as the Order of this Court.”

¶3            The PSA provided that Husband “assign, grant, convey and
transfer” specific, delineated property to Wife, and that Wife “assign, grant,
convey and transfer” all “property not allocated to Wife” to Husband.
Under Husband’s award of property, it listed the assets he was to receive,
which included the Maine residence.

¶4          On May 5, 2017, Husband filed a petition for enforcement
with the family court alleging he was entitled to the Advisor’s Edge




                                      2
                  LILLQVIST v. HON. FISH/BRIGHAM
                         Decision of the Court

Variable Annuity (the “Annuity”)1 and Maine residence pursuant to the
PSA. Wife moved for summary judgment, arguing the Annuity was an
omitted asset, and thus, subject to equal division. Husband cross-moved
for summary judgment.

¶5            The family court held an evidentiary hearing on August 23,
2017. At the hearing, the parties’ former attorney and asset-manager
throughout the proceedings, testified that a share file system was
established for the parties’ to securely view their financial information. The
asset-management attorney also created a PowerPoint to show how the
assets were to be distributed. The PowerPoint “roadmap” showed a
balance sheet, which listed the division of the tax-deferred assets: $16,834
to Wife and $671,105 to Husband. The division of the tax-deferred assets
and the distribution of the property was approved by both parties. Neither
the PSA nor the roadmap, detailing the distribution of assets, specifically
referred to the Annuity. However, the asset-management attorney testified
at length that it was evident from the description and calculation of the
various assets that the Annuity was included in Husband’s portion of tax-
deferred assets.

¶6            As a part of the property distribution, and PSA, Wife was
required to transfer to Husband any property she was not entitled to, which
included the Annuity and Maine residence. Wife, however, refused to
transfer the Annuity, and only signed over the Maine residence once the
petition to enforce was filed. In Wife’s defense, she testified that although
she looked at the roadmap, she did not understand what was meant by tax-
deferred assets, and did not know it included the Annuity.

¶7           The family court denied the motion and counter-motion for
summary judgment, finding genuine issues of material fact existed. The
court then found that although the Annuity was not specifically listed in
the PSA, it was clear from the evidence, and the language of the PSA, that
the Annuity was a part of Husband’s property award.2 The court further
found Wife’s testimony that she was confused about the Annuity not

1     Both Wife and the family court refer to this asset as the
“Transamerica Annuity.”

2      The court found the parties clearly contemplated that Husband
would receive the Annuity based on the share file system and the total
amount of tax-deferred assets, of which Wife was only to be awarded
$16,834.



                                      3
                   LILLQVIST v. HON. FISH/BRIGHAM
                          Decision of the Court

credible, at least in part because Wife was represented by highly
experienced attorneys.

¶8            The court awarded the Annuity to Husband, and found Wife
in contempt for failing to transfer the Annuity and sign the deed to the
Maine residence. The court awarded Husband attorneys’ fees incurred for
Wife’s failure to perform under the PSA by failing to timely sign the Maine
residence deed, and ordered Wife to pay a portion of Husband’s reasonable
attorneys’ fees and costs for the evidentiary hearing.

¶9           On October 25, 2017, Wife filed this petition for special action,
arguing the court erred in holding her in contempt because the court
improperly interpreted the parties’ PSA. 3

                               JURISDICTION

¶10           Special action jurisdiction is available when there is no other
equally plain, speedy or adequate remedy by appeal.4 Ariz. R. Spec. Act.
1(a). “An order holding a party in contempt for refusing to obey a court
order is not appealable and may only be reviewed through special action.”
BMO Harris Bank Nat’l Ass’n v. Bluff, 229 Ariz. 511, 513, ¶ 5 (App. 2012);
accord Stoddard v. Donahoe, 224 Ariz. 152, 154, ¶ 7 (App. 2010).

                                  ANALYSIS

¶11 “We review [a] civil contempt finding . . . for an abuse of discretion.”
Stoddard, 224 Ariz. at 154, ¶ 9 (citing Munari v. Hotham, 217 Ariz. 599, 605,
¶ 25 (App. 2008)). “We do not reweigh the evidence and we accept the
factual findings made by the superior court unless clearly erroneous.” Id.
at 154-55 (citing Imperial Litho/Graphics v. M.J. Enters., 152 Ariz. 68, 72 (App.
1986)).


3     Wife also argues the court cannot hold her in contempt for violating
the PSA because the PSA is not a court order. Wife’s argument is not
supported by the evidence. The court’s decree of dissolution specifically
ordered the parties to comply with the PSA “as the Order of this Court.”
4      We decline jurisdiction of Wife’s argument that the family court
improperly awarded Husband’s attorneys’ fees because this argument is
best brought as an appeal, not a special action. Regardless, Wife’s request
is premature. Husband submitted his request for attorneys’ fees, and as of
the time of his special action response, is awaiting a decision from the court.



                                       4
                  LILLQVIST v. HON. FISH/BRIGHAM
                         Decision of the Court

       I.     Annuity

¶12            At the evidentiary hearing, the asset-management attorney
testified that both parties had access to a share file system. This system
allowed the parties to view all assets subject to distribution. The parties
further received a PowerPoint roadmap, which included calculations for
the tax-deferred assets, detailing how the assets would be allocated and
distributed. Although the Annuity was not specifically mentioned in the
PSA or roadmap, the family court found it was readily discoverable
through the share file system, and could be further identified by looking at
the amounts under tax-deferred assets. Wife confirmed she received the
roadmap, and only after her approval were the assets distributed. Wife
now argues she was unaware of the Annuity or its allocation during the
distribution process. The family court, however, was in the best position to
determine the quality of the evidence and the parties’ credibility on this
issue, and we see no abuse of the court’s discretion in this regard.

¶13          Although the court could have simply ordered Wife to
comply with the PSA after finding the PSA awarded the Annuity to
Husband, it did not do so, and its finding is supported by reasonable
evidence. We cannot say, on this record, that the court abused its discretion
in holding Wife in civil contempt. 5

       II.    Maine Residence

¶14         Wife argues she cannot be found in contempt regarding the
Maine residence because she signed over the residence to Husband. We
agree.

¶15           The “purpose of finding a person in civil contempt is to coerce
that person to do or refrain from doing some act.” Korman v. Strick, 133
Ariz. 471, 474 (1982). Thus, “a civil contemnor is always purged of the civil
contempt and coercive force when he or she complies with the court’s
order.” Id. Although Wife did not sign over the Maine residence until the


5       The court does not specify whether it found Wife in civil or criminal
contempt. We assume, however, that Wife was found in civil contempt. See
Ong Hing v. Thurston, 101 Ariz. 92, 98 (1966) (“criminal contempt is the
commission of a disrespectful act directed at the court itself which obstructs
justice [and] civil contempt is the disobeyance of a court order directing an
act for the benefit or advantage of the opposing party” (citing Van Dyke v.
Superior Court of Gila Cty., 24 Ariz. 508, 524 (1922))).



                                      5
                   LILLQVIST v. HON. FISH/BRIGHAM
                          Decision of the Court

petition to enforce was filed, she did sign it at some point before the hearing.
Accordingly, Wife could not be found in contempt because she had already
complied with the court’s order. Thus, the court abused its discretion in
finding Wife in contempt for failing to sign over the Maine residence before
the hearing.

                                CONCLUSION

¶16           For the foregoing reasons, we accept jurisdiction concerning
the contempt finding of the annuity, but deny relief; accept jurisdiction
concerning the contempt finding for the Maine residence and grant relief;
and decline jurisdiction concerning the issue of attorneys’ fees.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          6